DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/882,234 filed on 5/22/2020.
The preliminary amendment filed on 7/1/2020 has been entered.
The specification and figures 4b and 4d have been amended.
Claims 1-20 have been examined.

Claim Objections
Claims 13-20 are objected to because of the following informalities:  
With respect to claim 13, “subset of of the” in line 5 should read, “subset of the.”  
Claims 14-20 are objected to because they depend from a base claim that has been objected to and fail to cure its deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9-12, 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the number of the plurality of memory banks" and “the at least one of the number of the plurality of memory banks” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  As written, parent claim 1 recites, “a subset of the plurality of memory banks.”
Claim 3 recites the limitations "the number of the plurality of memory banks" and “the at least one of the number of the plurality of memory banks” twice in lines 2-3 and 4-5.  There is insufficient antecedent basis for this limitation in the claim.  As written, parent claim 1 recites, “a subset of the plurality of memory banks.”
Claim 4 recites the limitations "the number of the plurality of memory banks" in lines 1-2 and in line 4.  There is insufficient antecedent basis for this limitation in the claim.  As written, parent claim 1 recites, “a subset of the plurality of memory banks.”
Claim 9 recites the limitations "the number of the plurality of memory banks" and “the at least one of the number of the plurality of memory banks” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  As written, parent claim 8 recites, “a subset of the plurality of memory banks.”
Claim 10 recites the limitations "the number of the plurality of memory banks" and “the at least one of the number of the plurality of memory banks” twice in lines 2-3 and 4-5.  There is 
Claim 12 recites the limitations "the number of the plurality of memory banks" in lines 2 and in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  As written, parent claim 8 recites, “a subset of the plurality of memory banks.”
Claim 15 recites the limitations "the number of the plurality of memory banks" and “the at least one of the number of the plurality of memory banks” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  As written, parent claim 13 recites, “a subset of the plurality of memory banks.”
Claim 16 recites the limitations "the number of the plurality of memory banks" and “the at least one of the number of the plurality of memory banks” twice in lines 2-3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  As written, parent claim 13 recites, “a subset of the plurality of memory banks.”
Claim 17 recites the limitations "the number of the plurality of memory banks" in lines 1-2 and in line 4.  There is insufficient antecedent basis for this limitation in the claim.  As written, parent claim 13 recites, “a subset of the plurality of memory banks.”
Claim 19 recites the limitations "the number of the plurality of memory banks" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As written, parent claim 13 recites, “a subset of the plurality of memory banks.”
Claim 11 is rejected because it depends from a base claim that has been rejected and fails to cure the deficiencies of its base claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ou (US 2020/0097406).
With respect to claim 1, Ou teaches of an apparatus comprising: a memory that includes a plurality of memory banks (fig. 1-2, items 1121-112N, 2121-212N; paragraphs 13, 22, 33; where the memory components are memory banks and the buffer memory comprises memory banks that can be spread across the memory components);
an interface configured to be coupled to a central processing unit, the interface to obtain a write operation from the central processing unit (fig. 1; paragraph 23, 26, 29; host system can be a processing device which sends commands, which can be read or write commands, to the controller.  The connection/interface shown in figure 1 between the host system and the memory 
wherein the write operation is to write a subset of the plurality of memory banks (paragraph 13-14; where a write is a write to a bank word across each individual bank); and
bank processing logic coupled to the interface and to the memory, the bank processing logic to: determine the subset of the plurality of memory banks to write based on the write operation (paragraph 13-15, 23, 34-36; where the client bridge of the memory controller receives the command from the client.  The command contains the write command, address, and data length followed by the bust of write data.  The FSM uses the address and data length to write the data to each bank one bank word at a time, thus determining the banks to which each portion of the write data is written to); and
determine whether to cause a read operation to be performed in response to the write operation based on whether a number of addresses in the subset of the plurality of memory banks to write satisfies a threshold (paragraph 37-40; where when the final bank word is aligned, i.e. is a full bank width (claimed number of addresses satisfies a threshold), it is just written as is.  Otherwise when the data is from a data preserving client a read-modify/merge-write operation is carried out (claimed read operation)).
With respect to claim 13, Ou teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as indicated above with respect to claim 1.
With respect to claim 2 and 15, Ou teaches of wherein the threshold is satisfied when all addresses of the at least one of the number of the plurality of memory banks is included in the write operation (paragraph 13-15, 37; where when the final bank word is aligned, i.e. is a full bank width, all the addresses from all the banks in the write have a full bank word being written to them, it is just written as is).
With respect to claims 3 and 16, Ou teaches of wherein the bank processing logic is to: when the number of addresses of the at least one of the number of the plurality of memory banks to write does not satisfy the threshold, generate a second indication to the central processing unit to execute the write operation to the at least one of the number of the plurality of memory banks with issuing the read operation (fig. 3; paragraph 37-38, 40; where when not all of the addresses of the banks are to be written with a full bank word, i.e. the final portion does not fill the bank word, the claimed threshold is not satisfied, the client designation configuration register signals to the FSM being executed by the processor the data as data preserving and the FSM issues a read-modify/merge-write operation).
With respect to claims 4 and 17, Ou teaches of wherein the bank processing logic determines the number of the plurality of memory banks to write based on the write operation by: determining a total number of addresses included in the write operation (paragraph 13-15, 34; where the write command includes a starting memory address and a length of the burst.  The burst is written in sequential addresses from the starting address to all the banks for the burst length); and
determining the number of the plurality of memory banks based on having an address included in the total number of addresses (paragraph 13-15, 34; all the banks are written to in a 
With respect to claims 5 and 18, Ou teaches of wherein the write operation indicates a number of the plurality of memory banks to rewrite (paragraph 13-15, 34; where the write command includes a starting memory address and a length of the burst.  The burst is written in sequential addresses from the starting address to all the banks for the burst length, thus indicating the number of banks the write occurs in).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou and Johnson et al. (US 10,719,058).
With respect to claim 6, Ou fails to explicitly teach of wherein the plurality of memory banks are sixteen memory banks.
However Johnson teaches of wherein the plurality of memory banks are sixteen memory banks (column 6, lines 6-7).
Ou and Johnson are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Ou and Johnson before the time of the effective filing of the claimed invention to make the memory of Ou a 16 bank memory as taught in Johnson.  Their motivation would have been to improve the memory access efficiency.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou and Kimmel et al. (US 2014/0181377).
With respect to claim 7, Ou fails to explicitly teach of wherein the memory is a victim storage.
However, Kimmel teaches of wherein the memory is a victim storage (fig. 4; paragraph 57; where the victim cache is implemented as multiple banks of memory).
Ou and Kimmel are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Ou and Kimmel before the time of the effective filing of the claimed invention to make the memory of Ou a victim cache as taught in Kimmel.  Their motivation would have been to improve the memory access speed by being able to access the victim cache in the event of a miss instead of accessing slower memory.
With respect to claim 8, Ou teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Ou fails to explicitly teach of a victim storage including the plurality of memory banks.
However, Kimmel teaches of a victim storage including the plurality of memory banks (fig. 4; paragraph 57; where the victim cache is implemented as multiple banks of memory).
Ou and Kimmel are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Ou and Kimmel before the time of the effective filing of the claimed invention to make the memory 
With respect to claim 9, Ou teaches of the limitations cited and described above with respect to claim 2 for the same reasoning as recited with respect to claim 2. 
With respect to claim 10, Ou teaches of the limitations cited and described above with respect to claim 3 for the same reasoning as recited with respect to claim 3.
With respect to claim 11, Ou teaches of wherein the central processing unit is further to generate a read-modify-write operation to be executed by the at least one of the number of the plurality of memory banks in response to the second indication (fig. 3; paragraph 40; where the FSM executes a read-modify/merge-write operation in response to the client being data preserving).
With respect to claim 12, Ou teaches of the limitations cited and described above with respect to claim 4 for the same reasoning as recited with respect to claim 4.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou and Qiu et al. (US 2009/0094380).
With respect to claim 14, Ou fails to explicitly teach of transmitting an indication to a central processing unit in response to the threshold being satisfied.
However, Qiu teaches of transmitting an acknowledgement back to the client when the write burst reaches the storage (paragraph 142).
The combination of Ou and Qiu teaches of transmitting an indication to a central processing unit in response to the threshold being satisfied (Ou, paragraph 37; Qiu, paragraph 
Ou and Qiu are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Ou and Qiu before the time of the effective filing of the claimed invention to include the acknowledgements of Qiu in Ou.  Their motivation would have been to ensure the write transmission were properly received.
With respect to claim 15, Ou teaches of the limitations cited and described in claim 1 and 5 for the same reasoning as indicated with respect to claims 1 and 5.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ou and Qiu as applied to claim 14 above and in further view of Kimmel.
With respect to claim 20, the combination of Ou and Kimmel teaches of the limitations cited and described above with respect to claim 7 for the same reasoning as recited with respect to claim 7.
Ou, Qiu, and Kimmel are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Ou, Qiu, and Kimmel before the time of the effective filing of the claimed invention to make the memory of the combination of Ou and Qiu a victim cache as taught in Kimmel.  Their motivation .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lakshmanamurthy et al. (US 2005/0273564) discloses a write command indicating a code of whether or not the write is aligned and a read-modify-write operation is needed or not.
Yamaji (US 2017/0052721) discloses writing unaligned data or performing a read-modify-write operation to write the unaligned data as aligned data based on the usage information on the capacity of the cache.
Sen et al. (US 2019/0235759) discloses using an unaligned IO cache to process unaligned writes to reduce the use of read-modify-write operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138